Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page1of9

O FILEDTuE bor Sceurs of Aussuca,

RIMAY 18 AM 9: 04
u BANK PTICY oe © ‘s es
ob Moi ACTOR REAM NATAL Tes Lent Ve Vee He

BU Bor SeoutS o& Anriaticow , THe ATTmMRHYS
— Deere THe 18. S.A.) AX Metiams [pS
THiS Casé, tHe UmaxenrD Aen Dor com
(le aTe | SSonee as CopprP piiES (PO Vovwed Ins
Wis Retiee Ae® Borce Groth Seiser
|
|

 

DAWAS TED How Sere KN Se Agosé
—Vueam Art THe Hacos of THe OSA.
Has Aero Me. | An ST VMS OM
ARO Hae Nor TSK Arnone Ce This
Uypnae Te Casy |B MorMs Snr Sa, [VE
—\Cefr Ae CF Ue Ve Ms SELE Sidc&

THese Crames Ware Commisted
AearPsST Me Fon A VIMBSL OF
— (lbeasee Ss, hwo Seax CeQns eo
Me That Waw Vu Me le | RO
—Revow€, THe, SAD THE Ccood GT ©
Met Gavi Ea Cran Vers A uc
Orac|e, THe Sao (tT Was GAG
 Cewose Muy Frucadss GU THe See
PRO [Wed Wo G&aePanry, (Her TRH
Me [TT BAS _ Bormmac Ape Then (Wood
Tce THE Bes Wer Con Dawe
Wed der Agor Sg writ [ Nov

Knos was Aguse (pts KvesT fom,
 

Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page 2 of9

( _ | was Parsormuy Deosd fA
Fern Tines By Avoma Scot Caer
A Contin GiEsTs, CamPooTsS AYO
Memes, MY (leeras Seasr Caan
Agosen Me Mae Thad Soca)
AMES c
THES Ss Cram Apamue ru
Beiced Me Td Ge

   
        

. < cor \ tA

{lego =Seoux Leeda Hen & GBonade OF
ens oS THe Omer Carysites mA
Be Sn PCH

SoM Soot Loon .

A@osen | M\ovesTD ME Ar

Cass So Cc) Times. Im Sone (T WAS

Ax Lesr SO AD Paspa Mene ) Becase
Whee | Door Arad Meenncs Ao Tue

  
 

Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page 30f9

3) QT, So (Nord “lear LYYy tamed

| Was Ner Doiwe My Woarg eT
Prrcnessire » AY MPS Td Cash My
Senoies Mle TS Meeneses, | RO A Com
CoonT Or Cuencs Metre ss Bred {TT

Was AT Lmstr SO TMmMeEs., CPT ME
Seaned Te Vex Amore, Sano Te
Ter Mu Dad Beare Or His Thre

TH Hove Me Gat Fac, SemoO rv
Qe TA Gr ASI omm Scars (eTHEY

WOME Deipe WHat Usas Doi
HSE Ps an Cun See =

 
  

   
 
  

 

-MeeTecs. Miecested ME Ac Armost
AR Maeends , SiGeT, CamopwT ,ete
hve CE Oon MmeMmessS Were AT Hus

    

    
   

 

away Me le
On WHA HE
Avso Han AO

HY SICAL
Door Ws “Wises (Lis
Waetm ME. Ge

 
 

Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page4of9

Cu) Boat Ayo (Nod Wee Sat OS It
He bid Gphot TAKE Woo SF Us
PR TE. WHE WE WHE CO THE
BAT, Cpe CE Os Cord Thr To Si
CH. SOim WrHicé The OMEU Woy LDadc0
SIM OP Bat APD LOM The SU
aoe Dave The Bont, _ He Mane US

(éWY WHice UE THe

 

“TS ‘De TUmE Poe Weare ( Sguncy
flew BwneeK, Aeros. ( Cpr War
WHA We WaT OP THe Coat Ur was
Pees the Save Woo ‘eos Ac A
“me, T Os Boar Wa

. Ws N@

~ le Urs MAGES Mt (GA OCHOOe

~Ws-1996 22 They Smo IT Was Aiom

. Cartier Mioanox (Oz 6 CWonerse OP
A au, SUT Yo Ups A

  
 
 
  
 

 
 

 

 

Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page5of9

Mecuoniic a,>0 Loew Acor
(> Peoey Cad AT A VYooeet Ass Frum
deine Hs GHEE, — Ned
— Boose [DP His Gatace (ice His Feat ©
Wes AT Wong, mH FARTS Loa
Os The Cate ALD Wren He Cone
—thme | He cA Me Agyr Scourss
 Seenose San «=Sawo TS My
Fest ThHet EBB To Him ABor
THE Sot Lewes BBB Coes Touew
(Te feswa Me Fat ALD Tw Him
Tuer BBB wes Wenn Apd Tar
Nomies HpdPerco Wat Elqcas ae. | (ecu
Boar Sayps Anwtues Thar fey AY
A Vout Grave Se Vetory
TTS THe Dawe | Ge Agut O Guat
WHat ( Thoosit Wert Ge Me
Que, My Craretu Cine (E_ 1 We
Him Whar wes Happwits Bacic [0
Seats MBB Ger Gor A Qe Vous
Vane I SS, MY Ge Sru Pees por
— Grow ~WHaTt Harfens TR Me.
| Gop PDvoo Pace sam A few
a , Sot | Com ST Ger Bum Gum
L Src Sporas Tans [dS Hicy
7 wu AD @iviem Mu ATHOLL THAT
_ San « Wes Cot Awd Tas Moet
 &S Wece Cose. My GFRUS Warm Me

 
 

 

   
  

     

 
Os

Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page 6of9

 

o Thu GH & & Gee Scoot,

ous | Der Beuwe | Gaxrd Hae

 

—Grdse Of wan Scson-s Cy | CAL |

Word Here

( “Bee

Me
Gey (eating Pp lye Get ad,
Has Scewums sw «(| USD GS boot

AT Refuse, Gas, Women Ard
— CHICOhen . 7 THoassutT | WAS Gyo’

Re

DS Qa Mysece Lycee

ine Bo.

My Time (sw THE BSA, Crarsod
em: It Plas Preaim

   

Ga WHe | GY GON, | Was

— AMAD 6 Wao Fey dD Whar They
Dip, ( GAS FoamTUete Ther | bin Nor

ae (He Saws Uncoes
xs AS Aeoo

AS Maestr
Db,

SANS

   
  

lL CoguT lHaover Severe

“Aor thd ESios OF TUSADY lm M144
Lye Fee “this ARase. tm Oi, | Gvess

V

lL CAwetT SEE AY Bo Soor W thw7T

Themo or Au Ws AGguse, (Car Ge
_

Seis: THS Cavs A Hose PrsQrem —

Daud Guarec Soo Coages F t Dar
Aewmms Thar (Ss Cod peetm (8 Ky

} WHE Mt CA. We THE 8 Shy

Roven{ Com MY Nave AW LY FE

— Bet CaoWaT Tee Wem Way | \NA«T
— ak Ham (2 THe “Gey Scouts. S
I I

Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page 7 of9

CQO He Moot Luce

SeoN PS ArD®D ONO (Lemans Ouele
Sosr A Mean. tive Hen Nteutranes
We GWwas Moses Bi Htc 4 Scoot
Leanns, | Coorcose Ge Dw ot Pecid
Nm Or fa Meenres. |

Name 6 TT OO wit My Glardsopt

| Scouts,

lL Hoe We ee pMedtaqoas

Me MSopACcE G@n~ar hese s
Ae Hae His SPO | Hape Yoo Ace;
— Ousy FO (- Fars SEcosods LA S/NE
Noor Sods Went Totsu6éa Saat
ARO STH Moe sted, AQsD Scoo7f

/ WIHT TH eu. OH (LE Youu wTtme Kors
WHE wat THE Sewr Ladoms.
TS A Hac CF A (upd)
ve Wwe THS [ssve Ad Marois,
ER SOt Yeas. | Hote (ve Por
f Visoar O« You Soaps Ja Yout
Heys Sé& Whar | Beet Thitoosy Any
Up0uBiADY Mare Scoors Have AYO
Wit Eplohte QUIT Pasread 6 THe
BSA Roomawe , Geerces, Boron

Lisés Als You Say
De THe flrcar The Apo
Copnet , Hoo THE BSA. (les poasiQu’
Rn Tete Cumes Axo Uors Then —
 

 

 

Case 20-10343-LSS Doc 4427 Filed 05/18/21 Page 8of9

S) Cumes OF  Secune MpcesTAnen
(—ARD A®ose Asairst Minot Guicole
Mace Ths A Case Ce Cummar

lesa Sere Asuse,, Nor A
— COSE CE BreicnueTcy Gt Meson ATIONS
[rs (Sac Rooms Cr Spine LpoTAToJS
Oo Sougsans ThE ASTOUMON6 NuMaee
OF US THAT wmke fran AcecrO
Gu Sear Drsoagins UIH(LE 1SE/56
Duncas) BY He Bey Scoot a¢
. Prete AominSrraranrs. | Pray THar
| veer Sais Peet G THis COuAT
lL Id

 

 

     

TL Aes Si2e

Lose AE THE Ceqwe WHT on. | HAVE
— DePUFREPS CoomactuRée (I MY Hands ,
 

   
 

PRIORITY:
* MAIL x

~& J BF Wutep stares
J 7 POSTAL SERVICE SERVICE,
For Domestic and International Use Label 107R, May 2014

ee

Yond uh? |

LIDULS LIU (pJ b2%
NIPLSPIANS

938725 dr) PRISH

L €981 ozIs¢ sose

ASU) AaLdeianwg vse

Tn

(ORb| 34 MLOMWII~)

 

 

 

IN130 G3ld3dxa

O01
# 32As35 ras04

|

I

L086 |
